     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 1 of 36 Page ID
                                     #:17113



 1   Stephen J. Fearon, Jr.
     Paul V. Sweeny
 2   SQUITIERI & FEARON, LLP
 3   32 E. 57th St., 12th Floor
     New York, NY 10022
 4   Telephone: (212) 421-6492
 5   Facsimile: (212) 421-6553
 6   Email: stephen@sfclasslaw.com
     Email: paul@sfclasslaw.com
 7
                         UNITED STATES DISTRICT COURT
 8
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10   GAIL THOMPSON, et al.,                             Case No. 2:18-cv-05422 (CAS)
                                                        (GJSx)
11                      Plaintiffs,
12               v.                                     CLASS ACTION
13   TRANSAMERICA LIFE                                  OBJECTIONS TO THE
14   INSURANCE COMPANY,                                 SETTLEMENT AND CLASS FEE
15                                                      AND EXPENSE APPLICATION,
                        Defendant.                      MEMORANDUM OF LAW IN
16                                                      SUPPORT OF OBJECTIONS,
17                                                      AND NOTICE OF INTENTION
                                                        TO APPEAR
18
19
20
21
22
23
24
25
26
27
28
               OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
              MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 2 of 36 Page ID
                                     #:17114



 1                                           TABLE OF CONTENTS
 2
 3   OVERVIEW ..............................................................................................................1

 4
 5   OBJECTIONS............................................................................................................3

 6
     A. Objector Levi Katz...............................................................................................3
 7
 8       B. Objector Angela Terry ....................................................................................4
 9       C. Heightened Standard of Review for Precertification Class
10          Settlements ......................................................................................................6
11
         D. The Parties Are Not Providing Critical Information About the
12          Settlement........................................................................................................7
13
         E. The Class Notice Was Not The Best Notice Practicable Under
14          the Circumstances ..........................................................................................9
15
         F. The Class Representatives Cannot and Did Not Adequately
16
            Represent A Settlement Class Consisting of Many Terminated
17          Policyowners................................................................................................10
18
         G. The Court Should Not Approve A Conflicted Settlement that
19          Sacrifices the Interests of Terminated Policyowners and In-Force
20          Policyholders Who Are Not Maintaining the No-Lapse Guarantee............13
21
         H. The Settlement Is Unfair and Inadequate Because the Court Lacks
22          Jurisdiction Over Out-of-State Class Members’ Claims Under
23          Bristol-Meyers Squibb .................................................................................17

24       I. The Settlement Is Unfair and Inadequate Because It Does Not
25          Provide a Reinstatement Option for Terminated Policyholders..................18
26       J. The Settlement Is Unfair Because It Permanently Sanctions
27          TLIC’s Improper and Illegal MDR Increases..............................................20
28
                     OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                    MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 3 of 36 Page ID
                                     #:17115



 1
         K. The Settlement’s Distribution Method Allows Transamerica
 2          to Avoid Actual Payment of Settlement Relief and to Recapture the
 3          Rest of the Settlement Relief .......................................................................21
 4       L. The Court Should Reduce the Disproportionate Class Fee Award,
 5          Including to Account for Opt-Outs and the Illusory Distribution of
 6          Settlement Relief to No-Lapse Guarantee Policies ....................................26

 7   CONCLUSION ........................................................................................................27
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                              ii
                   OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                  MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 4 of 36 Page ID
                                     #:17116



 1
 2                                       TABLE OF AUTHORITIES
 3   Cases

 4
     37 Besen Parkway, LLC v. John Hancock Life Ins. Co (U.S.A.),
 5    No. 1:15-cv-09924-PGG-HPB, Doc. No. 133-2 (S.D. July 20, 2018) .................23
 6
 7   Allen v. Bedolla,
      787 F.3d 1218 (9th Cir. 2015) .................................................................................6
 8
 9   Bristol-Meyers Squibb v. Superior Ct.,
10    137 S. Ct. 1773 (2017)...........................................................................................17
11
     Brown v. Am. Airlines, Inc.,
12    285 F.R.D. 546 (C.D. Cal. 2011) ...........................................................................12
13
14   Clark v. Experian Information Solutions, Inc.,
      Nos. 00–1217–24, 2001 WL 1946329 (D.S.C. Mar.19, 2001), ............................14
15
16   Eubank v. Pella Corp,
17    753 F.3d 718 (7th Cir 2014) ..................................................................................22
18
     Evans v. Jeff D.,
19
      475 U.S. 717 (1986)...............................................................................................25
20
21   Feinstein v. Firestone Tire & Rubber Co.,
22    535 F. Supp. 595 (S.D.N.Y.1982)..........................................................................14
23
     Fleenor v. CNO Fin. Group, Inc.,
24    No. 2:16-cv-00308-JRG-MCLC (E.D. Tenn. Nov. 28, 2016)..............................19
25
     Fleischer, et al. v. Phoenix Life Ins. Co., et al.,
26
      No. 1:11-cv-08405-CM-JCF (S.D.N.Y. May 29, 2015)........................................23
27
28   Gen. Tel. Co. of Nw., Inc. v. EEOC,
      446 U.S. 318 (1980)...............................................................................................11

                                                              iii
                   OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                  MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 5 of 36 Page ID
                                     #:17117



 1
     Hanon v. Dataproducts Corp.,
 2    976 F.2d 497 (9th Cir. 1992) .................................................................................11
 3
     Healthy Future of Texas v. Dep’t of Health and Human Services,
 4    326 F.R.D 1 (D.D.C. 2018)......................................................................................6
 5
 6   In re Bluetooth Headset Prod. Liability Litig.,
      654 F.3d 935 (9th Cir. 2011) .......................................................................... 24, 25
 7
 8   In re Conseco Life Ins. Co. Cost of Ins. Litig.,
      MDL No. 10:1610-AHM (Mcx) (C.D. Cal.) .................................................. 18, 20
 9
10   In re Graphics Processing Units Antitrust Litig.,
      253 F.R.D. 478 (N.D. Cal. 2008)...........................................................................12
11
12   In re Shopping Carts Antitrust Litig.,
13    M.D.L. No. 451-CLB, 1983 WL 1950 (S.D.N.Y. Nov. 18, 1983)..........................6
14   In Re: Cathode Ray Tube (CRT) Antitrust Litig.,
15    MDL No. 1917, No. 3:07-cv-05944-JST (N.D. Cal. November 8, 2018), ...........14
16
     Knisley v. Network Assoc.,
17
      312 F.3d 1123 (9th Cir. 2002); ..............................................................................25
18
19   McElmurry v. U.S. Bank Nat. Ass’n,
      495 F.3d 1136 (9th Cir. 2007) .................................................................................9
20
21   Onderdonk, et al. v. Conseco Life Ins. Co., et al.,
      No. 2004-10-5073-E (Tex. Dist. Ct. Oct. 4, 2004)................................................19
22
23   Pearl v. Allied Corp.,
24    102 F.R.D. 921 (E.D. Pa. 1984).............................................................................14

25   In Re: Cathode Ray Tube (CRT) Antitrust Litig.,
26    No. 3:07-cv-05944-JST, MDL No. 1917 (N.D. Cal. November 8, 2018) ..............2
27   Rodriguez v. W. Publ’g Corp.,
28    563 F.3d 948 (9th Cir. 2009) ...................................................................................9

                                                            iv
                   OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                  MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 6 of 36 Page ID
                                     #:17118



 1   Roes, 1-2 v. SFBSC Mgmt. LLC,
      944 F.3d 1035 (9th Cir. 2019) .................................................................................1
 2
 3   Spann v. J.C. Penney Corp.,
      314 F.R.D. 312 (C.D. Cal. 2016)...........................................................................11
 4
 5   Thompson v. Am. Tobacco Co.,
 6    189 F.R.D. 550 (D. Minn. 1999)............................................................................14

 7   True v. Am. Honda Motor Co.,
 8    749 F. Supp. 2d 1052 (C.D. Cal. 2010) .................................................................24
 9   Vu v. Fashion Inst. Design & Merchandising,
10    No.: CV 14-08822 SJO (Ex), 2016 WL 6211308 (C.D. Cal. Mar. 22, 2016).......15
11
     Wenokur v. AXA EquitableLife Ins.,
12    No. CV-17-00165-PHX-DLR, 2017 WL 4357916 (D. Ariz. Oct. 2, 2017)..........18
13
     Yue v. Conseco Life Ins. Co.,
14    11-cv-09506-DSF-SH (C.D. Cal), .................................................................. 10, 18
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            v
                   OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                  MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 7 of 36 Page ID
                                     #:17119



 1                       INFORMATION ABOUT OBJECTORS
                        REQUIRED BY CLASS ACTION NOTICE
 2
 3       1. The Case Name and Number:
 4          Thompson, et al. v. Transamerica Life Insurance Company, Case No. 2:18-
 5          cv-05422 (CAS) (GJSx).
 6
         2. The Objectors’ names, policy numbers, addresses, and telephone numbers:
 7
 8          Peck Et Al Policy Holdings LLC
            By: Levi Katz, Managing Member
 9          Policy Number: 60049627
10          5 Rosepark Crescent
            Lakewood, NJ 08701
11
            (848) [redacted and will be provided by counsel below if necessary].
12
13          Frank 2000 Irrevocable Trust dated January 1, 2000
            By: Angela Terry, Trustee
14          Policy Number: 60060573
15          1346 Summit Avenue
            Cardiff, CA 92007
16
            (760) [redacted and will be provided by counsel below if necessary].
17
18          Mr. Katz and Ms. Terry are current and former owners, respectively, of
19   TransSurvivor 115 Policies sold by Transamerica Life Insurance Company
20   (“TLIC”) and subjected to MDR Increases that cumulatively raise MDRs on the
21   Policies by over 168%.1
22          Ms. Terry is the plaintiff in a similar cost of insurance action that is pending
23   against Transamerica in the Northern District of Iowa (Terry v. Transamerica Life
24   Ins. Co., 1:19-cv-00118-LTS-KEM (N.D. Ia, filed on October 23, 2019). Ms. Terry
25   was a member of the national and California classes alleged by Plaintiffs in their
26   First Amended Complaint (she is not a senior policyowner). See First Amended
27
     1
      Capitalized terms have the meaning given to them in the Settlement Agreement and
28
     Release (Doc. No. 143-1).
                                             1
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 8 of 36 Page ID
                                     #:17120



 1   Complaint at ¶ 111 (Dkt. 91). Now, to protect the unfair and inadequate settlement,
 2   the Parties have improperly attempted to exclude from the Settlement Class Ms.
 3   Terry and similarly situated plaintiffs in cases against TLIC. See Settlement
 4   Agreement and Release ¶ 60(e).
 5         Ms. Terry sought a stipulation from TLIC to voluntary dismiss that suit
 6   without prejudice so that she could challenge the Settlement, but TLIC would only
 7   stipulate to voluntarily dismiss Ms. Terry’s suit with prejudice. As described
 8   further below, in addition to other objections, Ms. Terry objects to the Settlement
 9   Class definition to the extent it purports to exclude Policyowners challenging the
10   MDR Increases in pending lawsuits against TLIC. See Settlement Agreement and
11   Release ¶ 60(e)
12      3. Represented by Counsel:
13
14               Stephen J. Fearon, Jr.
                 Paul V. Sweeny
15               SQUITIERI & FEARON, LLP
16               32 East 57th Street, 12th Floor
                 New York, New York 10022
17               Tel: (212) 421-6492
18               Fax: (212) 421-6553
                 stephen@sfclasslaw.com
19
                 paul@sfclasslaw.com
20
21      4. The basis for the objections:
22         Mr. Katz and Ms. Terry object to the Settlement Agreement and Release
23         and the Class Fee and Expense Application for the reasons described below.
24
        5. A statement of whether you intend to appear at the Final Approval Hearing,
25         either with or without counsel.
26
           Mr. Katz and Ms. Terry will appear by counsel.
27
28
                                                   2
                OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
               MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 9 of 36 Page ID
                                #:17121




  OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION, MEMORANDUM OF LAW IN
                        SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 10 of 36 Page ID
                                      #:17122



 1   Dated: August 3, 2020                               Frank 2000 Irrevocable Trust

 2
 3                                                       By: Angela Terry, Trustee
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION, MEMORANDUM OF LAW IN
                             SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 11 of 36 Page ID
                                      #:17123



 1                                         OVERVIEW
 2         The Parties have agreed to a conflicted, unfair, and disproportionate
 3   Settlement and an award of attorneys’ fees that cannot satisfy the heightened
 4   standard of review that applies to precertification class settlements in the Ninth
 5   Circuit. See Roes, 1-2 v. SFBSC Mgmt. LLC, 944 F.3d 1035, 1043 (9th Cir. 2019).
 6         This action challenges TLIC’s improper and illegal efforts to wipe
 7   unprofitable Policies off its books by imposing MDR Increases as high as 168% in
 8   2017 and 2018. TLIC implemented the MDR Increases to either have
 9   Policyowners pay more than they were contractually required to pay or force
10   Policyowners to cancel their policies, creating a windfall for TLIC. By imposing
11   crushing MDR increases, TLIC understood that a significant percentage of
12   Policyowners would lapse or surrender their policies, thus enabling TLIC to avoid
13   paying the death benefits on hundreds of millions, or more likely billions, of
14   dollars in insurance policies. This proposed Settlement is part of TLIC’s strategy
15   and is a way for TLIC to continue the challenged MDR Increases, allow its “shock-
16   lapse” strategy to go unimpeded, and allow TLIC to further collect hundreds of
17   millions of dollars in additional Monthly Deductions.
18         If the Court approves the Settlement, hundreds or thousands of Terminated
19   Policyowners will receive Settlement Relief worth less than $2 million with no
20   reinstatement option after having collectively lost hundreds of millions of dollars
21   or more in insurance coverage and paying hundreds of millions of dollars in
22   premiums to TLIC—with many Terminated Policyowners only receiving a $200
23   minimum payout. To make matters worse, the Class Notice does not provide
24   Settlement Class Members with an opportunity to determine their pro rata share of
25   the Settlement Relief and withholds other critical information that the Court and
26   Settlement Class need to weigh the fairness and benefits of the Settlement,
27   including disclosing the disproportionate $2 million amount of Settlement Relief
28   being distributed to Terminated Policyowners.
                                                   1
                OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
               MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 12 of 36 Page ID
                                      #:17124



 1         The Ninth Circuit and courts throughout the country have repeatedly warned
 2   against class-wide settlements that favor certain class members while releasing the
 3   claims of differently situated class members in exchange for disproportionate
 4   relief—the precise type of Settlement being proposed here. See In Re: Cathode Ray
 5   Tube (CRT) Antitrust Litig., No. 3:07-cv-05944-JST, MDL No. 1917, Doc. No.
 6   5362 (N.D. Cal. November 8, 2018) (“[P]itting one set of clients’ claims against
 7   those of another is a classic indication of a potential conflict of interest.”). The
 8   Settlement releases claims potentially worth billions of dollars by Terminated
 9   Policyowners for less than $2 million without any hope of reinstatement. That
10   relief was obtained by Co-Lead Class Counsel who previously negotiated a $28
11   million fee award in Feller and by Class Representatives who predominantly own
12   In-Force Policies and have incentives at odds with the Terminated Policies. The
13   Settlement distribution is too lopsided and conflicted to withstand scrutiny.
14         The Settlement is also unfair and disproportionate because an undisclosed,
15   but likely significant, portion of Settlement Relief is being credited to
16   accumulation values of Policies that are protected by the Endorsement to Modify
17   Grace Period (the “No-Lapse Guarantee”). Under the No-Lapse Guarantee, a
18   Policy will remain in force—even after the Policy would otherwise lapse — as
19   long as a Policyowner owners pays a fixed “Select Monthly Premium” independent
20   of the Policy’s accumulation value (unlike the adjustable premiums traditionally
21   needed to keep a universal life insurance policy out of the grace period). The
22   Settlement Relief credited to No-Lapse Guarantees Policies’ accumulation values
23   will not provide a tangible financial benefit to the Settlement Class because it
24   cannot be used to pay Select Monthly Premiums and the Policies provide no other
25   realistic way to convert the additional Accumulation Value into cash.2 The
26
     2
27     For example, a No-Lapse Guarantee Policyowner must elect to receive Death Benefit
     Option 1 which will undoubtedly result in No-Lapse Guarantee Policyowners receiving the
28
     face amount of the Policy. See Ms. Thompson’s Policy, Exhibit A at 7 (Dkt. 1-1).
                                                2
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 13 of 36 Page ID
                                      #:17125



 1   Settlement Relief being credited to No-Lapse Guarantee Policies is illusory and
 2   will not help the Settlement Class but, instead, inflates the value of the Settlement
 3   and the basis for Co-Lead Class Counsel’s $19 million fee request.
 4         The Settlement was negotiated by largely conflicted representatives in the
 5   wrong jurisdiction. As TLIC itself has argued, this Court has no jurisdiction over
 6   non-California class members who are bringing their claims against an Iowa-based
 7   company. Plaintiffs were facing an uncertain future in a forum that—as TLIC has
 8   consistently argued—has no jurisdiction over the claims of absent class members
 9   living outside of California. Faced with this jurisdictional weakness, Plaintiffs
10   cobbled together a Settlement that short-changes the Settlement Class (particularly
11   Terminated Policyowners) and will result in Transamerica recouping a significant
12   portion of the Settlement Relief that it allocates to In-Force Policyowners. As set
13   forth below, the Court should demand more information from the Parties and deny
14   final approval.
15                                             OBJECTIONS
16   A.    Objector Levi Katz
17         Levi Katz resides in New Jersey and owns and manages Peck Et Al Policy
18   Holdings, LLC, an investor in life insurance policies. In 2020, Globalstar 11
19   Holdings LLC—Peck Et Al’s predecessor—assigned to Peck Et Al ownership of a
20   TransSurvivor 115 Policy with a face amount of $5,000,000 (Policy No.
21   60049627). Peck Et Al paid the premiums needed to cover the Policy’s Monthly
22   Deductions but did not pay the Select Monthly Premiums needed to benefit from
23   the No-Lapse Guarantee.3
24
     Likewise, a No-Lapse Guarantee Policyowner cannot take out a policy loan, and the
25
     Policy’s accumulation value will be too depleted to benefit from the Policy’s partial
26   surrender provisions. Id. at 15-17.
27
     3
       In a Grace Period Final Notice dated October 8, 2019, TLIC informed Globalstar 11 that
28
     it would have to pay $990,325 to “maintain the no-lapse death benefit guarantee.”
                                                  3
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 14 of 36 Page ID
                                      #:17126



 1         In May 2018, TLIC increased the MDRs on Peck Et Al’s Policy by 39%,
 2   and in August 2019, TLIC informed Peck Et Al—then Global Star—that the
 3   Policy’s MDRs “would increase by approximately 39% on a compound basis on
 4   each of the two following policy anniversaries.” The MDR Increases will
 5   cumulatively raise the costs on Mr. Katz’s Policy by over 168%.
 6         From January 2019 to January 2020, Mr. Katz paid approximately $103,000
 7   in premiums to cover the Policy’s Monthly Deductions, meaning it may be
 8   impossible for Mr. Katz to sustain the premiums needed to cover future Monthly
 9   Deductions impacted by TLIC’s compounding MDR Increases. Mr. Katz—like
10   hundreds or thousands of other In-Force Policyowners not benefitting from the No-
11   Lapse Guarantee—finds himself in a position where Peck Et Al may lose the
12   Policy despite paying hundreds of thousands of dollars in premiums.
13         In late June 2020, Peck Et Al received the Class Notice stating that TLIC
14   had identified Peck Et Al “as a current or former owner of a life insurance policy
15   that is included in the proposed Settlement[.]” On or about July 23, 2020, Mr. Katz
16   contacted the Settlement Administrator for an estimate of the Settlement Relief that
17   would be provided to Peck Et Al if the Court approved the Settlement. The
18   Settlement Administrator responded that it could not provide an estimate of the
19   Settlement Relief or a Policy illustration reflecting the Settlement’s impact until
20   after the Final Approval Hearing. Thus, Mr. Katz and other Settlement Class
21   Members are unable to calculate their potential recovery and cannot meaningfully
22   weigh the benefits of being bound by the Settlement.
23         Peck Et Al—by Mr. Katz—objects to the Settlement.
24   B.    Objector Angela Terry
25         Ms. Terry is a resident of California. In January 1985, Ms. Terry’s family
26   purchased a TransSurvivor 115 universal life insurance policy from TLIC with a
27   face amount of $1,000,000 (Policy No. 60057155) and placed it in the Frank Trust
28   to assure the family’s security when Ms. Terry’s parents—the joint insureds—died.
                                                   4
                OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
               MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 15 of 36 Page ID
                                      #:17127



 1   Ms. Terry and her family paid approximately $10,000 per year in premiums from
 2   the time the policy was issued, or approximately $172,000 in total premiums.
 3            In May 2019, Ms. Terry surrendered her policy after receiving a February
 4   2019 notice from TLIC stating that it anticipated increasing Ms. Terry’s monthly
 5   deduction rate by approximately 39% on each policy anniversary after May 2019
 6   and that those increases “would be on a compound basis and . . . in addition to
 7   customary increases associated with age.” The MDR Increases on Ms. Terry’s
 8   Policy would have cumulatively raised MDRs by over 168%, making it impossible
 9   for Ms. Terry to continue paying the premiums needed to sustain coverage.4 Ms.
10   Terry, like hundreds or thousands of other Terminated Policyowners who were
11   subjected to these improper increases, now finds herself without $1,000,000 in
12   insurance coverage and without the realistic ability to reinstate the coverage.
13            In October 2019, Ms. Terry, on behalf of the Frank Trust, filed an individual
14   action against TLIC in the Northern District of Iowa. Terry v. Transamerica Life
15   Ins. Co., 1:19-cv-00118-LTS-KEM (N.D. IA). Ms. Terry was a member of the
16   national and California classes alleged by Plaintiffs in their First Amended
17   Complaint (she is not a senior policyowner). See First Amended Complaint at ¶
18   111 (Dkt. 91). Now, to protect the unfair and inadequate settlement, the Parties
19   have improperly excluded Ms. Terry and similarly situated plaintiffs in cases
20   against TLIC from the Settlement Class. See Settlement Agreement and Release ¶
21   60(e).
22            Therefore, in addition to the other objections described below, Ms. Terry
23   objects to the Settlement Class definition to the extent it purports to exclude
24   plaintiffs in pending lawsuits against TLIC. The Parties designed the Settlement
25   Class definition to head-off likely challenge and short-circuit the final approval
26
     4
27    Ms. Terry and her family had not been paying the Specified Monthly Premiums needed to
     benefit from the Policy’s No-Lapse Guarantee.
28
                                                      5
                   OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                  MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 16 of 36 Page ID
                                      #:17128



 1   process. The Parties’ chosen Settlement Class definition runs contrary to the
 2   protections provided by Rule 23(e) and was intended to shield an unfair and
 3   conflicted class-wide settlement from the heightened scrutiny of precertification
 4   class-wide settlements. As a Terminated Policyowner affected by the MDR
 5   Increases, Ms. Terry should decide whether she wants to participate in or challenge
 6   the Class Settlement, and the Court should reject the Parties’ improper tactics.5
 7          Ms. Terry objects to the Settlement on behalf of the Frank Trust.
 8   C.     Heightened Standard of Review for Precertification Class Settlements
 9          “The settlement of a class action must be fair, adequate, and reasonable.”
10   Allen v. Bedolla, 787 F.3d 1218, 1222 (9th Cir. 2015) (citing Fed. R. Civ. P. 23(e)).
11   “A court abuses its discretion when it fails to apply the correct legal standard or
12   bases its decision on unreasonable findings of fact.” Id.
13          The Ninth Circuit has “set a high procedural standard for settlements that . . .
14   occur without a certified class.” Id. at 1223 (vacating and remanding final approval
15   for “a more searching inquiry into the fairness of the negotiated distribution of
16   funds[.]”). Because “settlement class actions present unique due process concerns
17   for absent class members . . . the district court has a fiduciary duty to look after the
18   interests of those absent class members.” Id. (citations omitted). Thus, when
19   reviewing precertification class settlements, “the district court abuses its discretion
20   if it fails to apply ‘an even higher level of scrutiny for evidence of collusion or
21   other conflicts of interest than is ordinarily required under Rule 23(e).’” Roes, 1-2,
22   5
       In their Motion for Class Certification (at 8 n.3), Plaintiffs suggest that they can exclude
23   litigants in pending cases who would otherwise qualify as class members by citing far-
24   flung and inapplicable authority. See Healthy Future of Texas v. Dep’t of Health and
     Human Services, 326 F.R.D 1, 1 (D.D.C. 2018) (The defendant argued that class definition
25
     was not certifiable Rule 23(b)(2) because it functioned as an “impermissible ‘opt-out’
26   mechanism” and opt-out rights are not typically given to Rule 23(b)(2) class members); In
27   re Shopping Carts Antitrust Litig., M.D.L. No. 451-CLB, 1983 WL 1950, at *10-18
     (S.D.N.Y. Nov. 18, 1983) (The settlement class definition was not challenged by
28
     improperly excluded class members).
                                                    6
                  OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                 MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 17 of 36 Page ID
                                      #:17129



 1   944 F.3d 1035 at 1043.
 2         For a precertification class-wide settlement to withstand appellate review, a
 3   district court must explore all relevant factors comprehensively; give a reasoned
 4   response to all non-frivolous objections; and “look for and scrutinize any ‘subtle
 5   signs that class counsel have allowed pursuit of their own self-interests . . . to
 6   infect the negotiations.” Allen, 787 F.3d at 1222 (citation omitted). “This exacting
 7   review is warranted to ensure that class representatives and their counsel do not
 8   secure a disproportionate benefit at the expense of the unnamed plaintiffs who
 9   class counsel had a duty to represent.” Roes, 1-2, 944 F.3d at 1043 (citation and
10   internal quotations omitted).
11         Here, the Settlement—which was negotiated and agreed to prior to class
12   certification—cannot satisfy the heightened scrutiny required by the Ninth Circuit.
13   The Settlement is fundamentally marred by procedural and substantive
14   deficiencies, including a critical lack of information for the Court and Settlement
15   Class Members, conflicted representatives, and disproportionate and disparate
16   treatment of certain segments of the Settlement Class, all indications of a
17   conflicted and an unfair class-wide settlement that should be denied.
18    D. The Parties Are Not Providing Critical Information About the
            Settlement
19
           The Court cannot undertake the required heightened review here because the
20
     Parties have failed to provide information that the Court needs to understand the
21
     actual recovery for each portion of Settlement Class compared to their potential
22
     damages, as well as the reasonableness of the Class Fee and Expense Application.
23
     To aid its heightened duties here, the Court should demand that the Parties provide
24
     the following information about the Settlement before considering final approval:
25
26         1. The total number of Terminated Policies in the Settlement Class.
              Although Plaintiffs state that “over 7,800 Policies . . . benefit from the
27            Settlement[,]” see Memorandum of Law in Support of Final Approval
28            Class Counsel at 2 (Dkt. 157), Plaintiffs fail to disclose how many

                                                    7
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 18 of 36 Page ID
                                      #:17130



 1             Terminated Policies are included in the Settlement Class. The Court and
               the Terminated Policyowners need this information to determine whether
 2             the Terminated Policyowners’ $2 million recovery adequately
 3             compensates Terminated Policyowners for losses that could easily eclipse
               $1 billion.6
 4
 5         2. The Terminated Policies’ total face amount and the total premiums
 6            Terminated Policyowners paid. The Court and Terminated Policyowners
              need this information to determine whether the Terminated
 7            Policyowners’ $2 million recovery under the Settlement adequately
 8            compensates them for their substantial losses.
 9         3. The total face amount of In-Force Policies in the Settlement Class not
10            benefitting from the No-Lapse Guarantee. Many In-Force Policyowners
              who are not benefitting from the No-Lapse Guarantee will soon lapse on
11
              or surrender their Policies due to compounding MDR Increases. The
12            Court and In-Force Policyowners need this information to determine
13            whether their portion of the Settlement Relief is fair and adequate when
              compared with the amount of prospective insurance liability TLIC will
14            shed if the MDR Increases continue.
15
           4. The total amount of Settlement Relief being credited to No-Lapse
16
              Guarantee Policies’ Accumulation Values. The Court needs that
17            information to determine whether the Settlement is fair and adequate or
18            inflated by illusory relief that will immediately be remitted to TLIC.
19         5. The total amount of additional Monthly Deductions that TLIC anticipates
20            collecting if the Court approves the Settlement and the MDR Increases
              continue. The Court and the Settlement Class need that information to
21
              determine the adequacy of the Settlement Relief compared with the
22
23   6
       TLIC’s “shock-lapse strategy” allowed it to shed hundreds of millions of dollars—but
24   likely more than a billion dollars—in insurance liability. In the Feller settlement, Class
     Counsel represented that roughly 20% of the class policies were terminated policies
25
     (13,193/59,754 class policies). Feller, Friedman Declaration in Support of Final Approval
26   at ¶ 71 (Dkt. 422). In this case, assuming a similar 20% proportion (1,560/7,800 Class
27   Policies), and multiplying that number by the rough average face amount of the Policies
     owned by the Class Representatives ($900,000, see First Amended Complaint at ¶¶ 9-17),
28
     yields a $1.4 billion figure for the face value of the Terminated Policies.
                                                     8
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 19 of 36 Page ID
                                      #:17131



 1             amount of money TLIC will earn if the MDR Increases continue.

 2         The foregoing information is pivotal to conduct the “exacting review”

 3   required by the Ninth Circuit. See Roes, 1-2, 944 F.3d at 1049. Because the

 4   Settlement would permanently sanction the MDR Increases, the Settlement could

 5   realistically provide TLIC with billions of dollars in current and prospective

 6   benefits in exchange for grossly inadequate settlement consideration, particularly if

 7   TLIC will be distributing a sizeable portion of the In-Force Policies Settlement

 8   Common Fund to In-Force Policyowners maintaining the No-Lapse Guarantee.

 9         The Parties have not yet provided critical information that the Court needs to

10   determine whether the precertification Settlement satisfies the Ninth Circuit’s

11   heightened standard of review and the Settlement Class members need to

12   determine whether they should participate in the settlement. The Court should deny

13   final approval until the Parties that information.

14   E.    The Class Notice Was Not The Best Notice Practicable Under the
15         Circumstances
16         “In a class action, once the district court certifies a class under Rule 23, all
17   class members are bound by the judgment unless they opt out of the suit.”
18   McElmurry v. U.S. Bank Nat. Ass’n, 495 F.3d 1136, 1139 (9th Cir. 2007). Thus,
19   “the court must direct the best notice that is practicable under the circumstances,
20   including individual notice to all members who can be identified through
21   reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Settlement class notice also must
22   “generally describe[] the terms of the settlement in sufficient detail to alert those
23   with adverse viewpoints to investigate and come forward and be heard[.]”
24   Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 962-63 (9th Cir. 2009).
25         Settlement class notices in this type of litigation should provide class
26   members with an opportunity to receive an estimate of their settlement relief or an
27   opportunity to receive a policy illustration showing the impact of the settlement
28   relief. See Feller, Class Notice at 10 (Dkt. 401-1 at 55 of 63) (“You can obtain . .

                                                    9
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 20 of 36 Page ID
                                      #:17132



 1   an estimate of the amount you may be entitled to . . . and . . . obtain an illustration
 2   depicting the potential impact of the Settlement Relief[.]”); Yue v. Conseco Life
 3   Ins. Co., 11-cv-09506-DSF-SH (C.D. Cal), In-Force Policy Class Notice at 2 (Dkt.
 4   168 at 73 of 156) (“Ask for Policy Illustration”). Settlement relief estimates in
 5   cases like this are practicable and necessary because the estimates are easily
 6   calculable by the insurer (but not settlement class members) due to the technical
 7   and proprietary nature of cost of insurance rates and the impact of cost of insurance
 8   rate increases.
 9         Here, Class Counsel departed from their prior practices (including in Feller
10   and Yue) and failed to provide an opportunity for Settlement Class Members to
11   determine the amount of their pro rata portion of the Settlement Relief. The
12   Parties’ failure to provide easily calculable damage estimates to the Court and to
13   Settlement Class Members indicates that the pro rata distribution of the Settlement
14   Relief is so low that it will have no impact on Policy performance and would likely
15   lead to objections and exclusion requests if provided. The Class Notice also fails to
16   provide the critical information described above (Section D), including the face
17   amount of terminated or soon-to-be Terminated Policies and that Terminated
18   Policyowners will only be receiving $2 million in Settlement Relief. See Class
19   Notice at 9-10 (Dkt 143-1).
20         The Court should deny final approval until the Parties provide the required
21   best practicable notice—notice that provides the details needed to understand the
22   relief and meaningfully weigh the benefits of participating in the Settlement.
23
     F.    The Class Representatives Cannot and Did Not Adequately Represent A
24         Settlement Class Consisting of Many Terminated Policyowners
25         The Class Representatives are predominantly In-Force Policyowners and are
26   therefore   not    typical     of—and       cannot     adequately      represent—Terminated
27   Policyowners. See Thompson, First Amended Complaint at ¶¶ 101-09. Most
28   glaringly, Plaintiff Bucci—a Terminated Policyowner—is not listed as a Class
                                                    10
                  OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                 MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 21 of 36 Page ID
                                      #:17133



 1   Representative in either the Settlement Agreement or the Court’s Preliminary
 2   Approval Order, indicating that she may not support the Settlement. Compare
 3   Thompson, Settlement Agreement and Release ¶ 47 with ¶ 60; Preliminary
 4   Approval Order ¶ 5. The parties do not explain (including in the Class Notice) why
 5   Plaintiff Bucci is not listed as a Class Representative.7
 6         “Parties seeking class certification for settlement purposes must satisfy the
 7   requirements of Federal Rule of Civil Procedure 23[,]” including the typicality
 8   requirement set forth in Rule 23(a)(3) and the adequacy requirement set forth in
 9   Fed. R. Civ. P. 23(a)(4). See Spann v. J.C. Penney Corp., 314 F.R.D. 312 (C.D.
10   Cal. 2016).
11         Rule 23(a)(3)’s typicality requirement is intended “to limit the class claims
12   to those fairly encompassed by the named plaintiff’s claims.” Gen. Tel. Co. of Nw.,
13   Inc. v. EEOC, 446 U.S. 318, 330 (1980). The test of typicality “is whether other
14   members have the same or similar injury, whether the action is based on conduct
15   which is not unique to the named plaintiffs, and whether other class members have
16   been injured by the same course of conduct.” Hanon v. Dataproducts Corp., 976
17   F.2d 497, 508 (9th Cir. 1992) (citation omitted). Similarly, “[t]he adequacy inquiry
18
     7
19     Class Representative Thompson’s policy “remains in force with Transamerica and was
     subject to Transamerica’s TransSurvivor MDR Increase until the policy lapsed on or about
20
     December 4, 2018.” Thompson, First Amended Complaint at ¶ 102. Based on that
21   allegation and Ms. Thompson’s Planned Periodic Payment (which covers the No Lapse
22   Endorsement’s Select Monthly Premium), it appears that Ms. Thompson benefits from the
     No-Lapse Guarantee and her Policy will not terminate so long as she continues to pay
23   sufficient Select Monthly Premiums. Thus, Ms. Thompson’s interests are co-extensive with
24   In-Force Policyowners, not Terminated Policyowners. See Complaint Ex. A, Ms.
     Thompson’s Policy at 2 (Dkt. 1-1).
25
26   Class Representative Swift appears to be the only Terminated Policyowner. If she is a
27   Terminated Policyowner, she would be the only one among the eight Class
     Representatives, and among the Class Representatives, Ms. Swift has the Policy with the
28
     lowest face amount—$250,000. See Thompson, First Amended Complaint ¶ 108.
                                               11
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 22 of 36 Page ID
                                      #:17134



 1   under Rule 23(a)(4) serves to uncover conflicts of interest between named parties
 2   and the class they seek to represent.” Amchem Prods., Inc. v. Windsor, 521 U.S.
 3   591, 625 (1997). “A plaintiff is not an adequate representative if a ‘fundamental
 4   conflict’ exists among a class[,]” Brown v. Am. Airlines, Inc., 285 F.R.D. 546, 558
 5   (C.D. Cal. 2011) (citation omitted), and a “court must ensure that the named
 6   plaintiffs have incentives that align with those of absent class members so as to
 7   assure that the absentees’ interests will be fairly represented” In re Graphics
 8   Processing Units Antitrust Litig., 253 F.R.D. 478, 489-90 (N.D. Cal. 2008)
 9   (citation omitted).
10         In the Feller case, Class Counsel recognized the fundamental conflicts and
11   differences between in-force policyowners and terminated policyowners. To avoid
12   those conflicts and account for differing injuries, the Feller complaint separately
13   alleged in-force and terminated subclasses and sought separate relief for terminated
14   policyowners to remedy their discrete injuries—squandered premiums and the loss
15   of death benefits. See Feller, Second Consolidated Amended Complaint, ¶¶ 74-82
16   and Prayer for Relief ¶ 4 (Dkt. 293). Later, the Feller plaintiffs filed two separate
17   motions for class certification—one for in-force policyowners brought by in-force
18   representatives and another for terminated policyowners brought by terminated
19   representatives. See generally Feller, Motions for Class Certification (Dkts. 282,
20   387). At the beginning of Feller, Class Counsel understood that terminated
21   policyowners required special treatment due to the nature of their claims and
22   damages but ultimately sought certification of a blended settlement class to
23   facilitate a class-wide settlement with TLIC.
24         In this case, the diverging incentives and conflicts between Class Counsel
25   and Class Representatives and the Settlement Class are even more pronounced than
26   Feller. Even while acknowledging that TLIC imposed the MDR Increases (as high
27   as 168%) to cause widespread shock lapses, the First Amended Complaint does not
28   allege separate classes or seek separate monetary or injunctive relief on behalf of
                                                   12
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 23 of 36 Page ID
                                      #:17135



 1   Terminated Policyowners. Thompson, First Amended Complaint at ¶¶ 89-91,
 2   Prayer for Relief (Dkt. 98). Likewise, Plaintiffs moved for certification of blended
 3   classes of Policyowners and made no mention of separate relief for Terminated
 4   Policyowners. See Redacted Memorandum of Law in Support of Motion for Class
 5   Certification at 20-21 (“Restitution will be computed by the same methodology
 6   applicable to every Policy owner in each of the Classes, across both the in-force
 7   and terminated Class Policies[.]”) (Dkt. 116).
 8         The procedural history of Thompson reveals that Class Counsel and their
 9   chosen Class Representatives had no real intention of representing the interests of
10   the dissimilarly situated Terminated Policyowners but, rather, that Terminated
11   Policyholders’ separate claims and damages were going to be the key bargaining
12   chip that Co-Lead Class Counsel would leverage during inevitable settlement
13   negotiations with TLIC. That is exactly what occurred—the Parties are proposing a
14   Settlement and Class Fee and Expense Application that provides a billion dollar
15   windfall to TLIC; $88 million to In-Force Policyowners (including an undisclosed
16   and illusory amount to No-Lapse Guarantee Policyowners); $19 million to Class
17   Counsel; and $2 million to Terminated Policyowners with no relief to account for
18   their catastrophic loss of their insurance coverage.
19         The conflicts between the Class Counsel, the majority of Class
20   Representatives, and the Class—including In-Force Policyowners not benefitting
21   from the No-Lapse Guarantee—calls for denying final approval.
22   G.    The Court Should Not Approve A Conflicted Settlement that Sacrifices
           the Interests of Terminated Policyowners and In-Force Policyholders
23         Who Are Not Maintaining the No-Lapse Guarantee
24         The     inherent      conflicts    between       Class     Counsel,      the    Settlement
25   Representatives, and the Settlement Class resulted in an unfair “one-size fits all”
26   and irrational distribution of Settlement Relief that heavily disfavors Terminated
27   Policyowners and provides Settlement Relief to In-Force No-Lapse Guarantee
28   Policyowners who will not economically benefit.
                                                    13
                  OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                 MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 24 of 36 Page ID
                                      #:17136



 1         Courts frown upon attempts by class counsel and class representatives to
 2   favor certain class members and abandon and release claims of other class
 3   members to facilitate class certification and class settlement. Courts often deny
 4   certification and settlement approval where certain portions of the class are
 5   subjected to disparate and inferior treatment. For instance, in Clark v. Experian
 6   Information Solutions, Inc., Nos. 00–1217–24, 00–1218–24 & 00–1219–24, 2001
 7   WL 1946329, at *1–*6 (D.S.C. Mar.19, 2001), the proposed named plaintiffs had
 8   disclaimed other, more substantial, claims of the class members in favor of a single
 9   claim under the Fair Credit Reporting Act, thereby potentially prejudicing class
10   members who may have wanted to pursue other potential claims. Id. at *4. The
11   court determined the proposed named plaintiffs did not satisfy the adequacy
12   requirement because their interests were “not aligned with those of the class.” Id;
13   see also Thompson v. Am. Tobacco Co., 189 F.R.D. 550-51 (D. Minn. 1999)
14   (denying class certification where class representatives sought certification of
15   claims that would jeopardize other class members’ ability to pursue personal injury
16   claims); Pearl v. Allied Corp., 102 F.R.D. 921, 922-23 (E.D. Pa. 1984) (finding
17   that class representatives were inadequate where they abandoned their claims for
18   physical injury and diminution in property value); Feinstein v. Firestone Tire &
19   Rubber Co., 535 F. Supp. 595, 606–07 (S.D.N.Y.1982).
20         More recently, in In Re: Cathode Ray Tube (CRT) Antitrust Litig., MDL No.
21   1917, No. 3:07-cv-05944-JST, MDL No. 1917, Doc. No. 5362 (N.D. Cal.
22   November 8, 2018), the Northern District of California concluded it had erred in
23   approving a class-wide settlement that released the claims of certain class members
24   without compensation. The court expressed concerns about the adequacy of the
25   attorneys who had advocated the terms of the deficient settlement by maintaining
26   that the released claims of the disfavored class members were “worthless.” Id. at 1-
27   2. The court noted that “pitting one set of clients’ claims against those of another is
28   a class indication of a potential conflict of interest” and that class counsel’s
                                                   14
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 25 of 36 Page ID
                                      #:17137



 1   continued efforts to convince the court of the low value of the released claims
 2   warranted “further exploration of the issue” and potentially appointing separate
 3   counsel. Id. at 2; see also Vu v. Fashion Inst. Design & Merchandising, No.: CV
 4   14-08822 SJO (Ex), 2016 WL 6211308, at *3, 8-9 (C.D. Cal. Mar. 22, 2016)
 5   (listing “preferential treatment of . . . segments of the class” as an “obvious
 6   deficiency” of a proposed settlement and denying preliminary approval based on
 7   the settlement’s “one-size fits all” approach to apportioning relief).
 8         Here, if the Court approves the Settlement and Class Fee and Expense
 9   Application, Terminated Policyowners will receive a grossly disproportionate $1.8
10   million dollars (less than 2% of the Settlement Relief) with no reinstatement option
11   or additional relief despite the fact that Terminated Policyowners likely forfeited
12   hundreds of millions of dollars in premiums and lost over a billion dollars in death
13   benefits. See Settlement Agreement and Release ¶ 72(b).8 The Terminated
14   Policyholder’s microscopic recovery—which is not even disclosed in the Class
15   Notice—pales in comparison with TLIC’s billion dollar windfall and Class
16   Counsel’s recovery, which could be $19 million or 19% of the Settlement Relief.
17   See Roes, 1-2, 944 F.3d at 1049 (noting that a disproportionate distribution of
18   settlement relief to class counsel is one “subtle” sign of settlement collusion). Such
19   a disproportionate recovery would never be approved standing on its own, and the
20   Terminated Policyowners’ recovery here should not be approved simply because
21   the Parties have improperly dragged Terminated Policyowners into the negotiating
22   process.
23          The Terminated Policyowners’ disproportionate recovery (as well as the
24
     8
       The Settlement purports to create a separate “Terminated Policies Settlement Common
25
     Fund.” See Settlement Agreement and Release at ¶ 72(b) (Dkt. 143-1). However, the
26   monetary relief being provided Terminated Policyowners does not differ from the monetary
27   relief being provided to In-Force Policyowners—both portions of the class receive a return
     of MDR overcharges with a minimum payout of $200. See id. at ¶ 72(a); Memorandum of
28
     Support of Motion for Preliminary Approval at 3 (emphasis supplied).
                                                15
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 26 of 36 Page ID
                                      #:17138



 1   recovery of In-Force Policyowners not benefiting from the No-Lapse Guarantee) is
 2   further objectionable because a substantial amount of Settlement Relief may be
 3   credited to the accumulation values of No-Lapse Guarantee Policies. No-Lapse
 4   Guarantee Policyowners have no realistic way to use money credited to their
 5   accumulation values to pay the Select Monthly Premiums needed to keep the No-
 6   Lapse Guarantee in force or otherwise withdraw the Settlement Relief, a fact
 7   driven home by the Class Notice:
 8              Please be aware that the Settlement does not modify the
                terms and conditions applicable to the [No-Lapse
 9              Guarantee], and therefore you must pay or continue to
10              pay the Select Premium or Select Monthly Premium
                required by the policy in order to receive the benefits
11              provided by the [No Lapse Guarantee].
12   Class Notice at 9-10 (Dkt. 143 1 at 55 of 63-56 of 62). Distributing Settlement
13   Relief to No-Lapse Guarantee Policies’ accumulation values does not alter the
14   economic position of TLIC or the affected Policyowner and does not benefit the
15   Settlement Class. Instead, conflicted representatives agreed to this irrational
16   distribution of Settlement Relief to inflate an inadequate settlement and provide an
17   inflated basis for an unjustifiable $19 million fee request.
18         The grossly unfair distribution of Settlement Relief indicates that the
19   settlement was the result of overreaching between conflicted representative and
20   TLIC. As a result, the Court should deny final approval. See Roes, 1-2, 944 F.3d at
21   1049 (“[T]he district court had an obligation to question the disproportionate cash
22   distribution to attorneys’ fees, substantively address concerns that the settlement
23   value was inflated, and clearly explain why the total benefits to the class justified
24   the fees awarded.”).
25
26   H.    The Settlement Is Unfair and Inadequate Because the Court Lacks
           Jurisdiction Over Out-of-State Class Members’ Claims Under Bristol-
27         Meyers Squibb
28         Throughout this case and in Feller, TLIC has argued that because TLIC has
                                                   16
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 27 of 36 Page ID
                                      #:17139



 1   its headquarters outside of California, the Court could not certify a class that
 2   extended to class members living outside of California, relying on Bristol-Meyers
 3   Squibb v. Superior Ct., 137 S. Ct. 1773 (2017). In Feller, after the Court certified
 4   an in-force class extending beyond California, TLIC successfully sought
 5   interlocutory appeal from the Ninth Circuit under Rule 23(f). Feller, Certification
 6   of Interlocutory Appeal (Dkt. 368).
 7   TLIC argued then and continues to argue now that the Supreme Court’s reasoning
 8   in Bristol-Meyers Squibb Co. v. Superior Ct., 137 S. Ct. 1773 (2017)—a case
 9   involving personal jurisdiction requirements in mass torts—extends to class actions
10   and that the same principles that forbid litigation of mass-tort claims by plaintiffs
11   without a meaningful connection to the forum state likewise preclude litigation of
12   claims by unnamed class members without a meaningful connection to the forum
13   state. Thompson, Memorandum in Support of Motion to Dismiss at 14 (Dkt. 45-1)
14   (collecting cases extending Bristol-Meyers Squibb to class actions).
15         Co-Lead Class Counsel admits that TLIC’s invocation of Bristol-Meyers
16   Squibb constitutes a significant risk to further litigation, including the risk that the
17   Ninth Circuit would reverse nationwide class certification or the risk of undue
18   delay of likely Supreme Court review. See Joint Declaration of Lead Counsel in
19   Support of Final Approval ¶¶ 45, 90 (Dkt. 158).
20         Rather than risk losing that jurisdictional argument and having their class
21   limited to California residents or being forced to purse the litigation in Iowa, Co—
22   Lead Class Counsel agreed to an inadequate and unfair Settlement that allows
23   TLIC to improperly increase its bottom-line and continue its impermissible shock-
24   lapse practices to the substantial detriment of the Settlement Class. The Court
25   should reject this attempt to push through an inadequate settlement based on
26   jurisdictional defects.
27         The Court should also separately reject the Settlement because it binds and
28   releases the claims by residents of states other than California—including Mr.
                                                   17
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 28 of 36 Page ID
                                      #:17140



 1   Katz—when Bristol-Meyers Squibb holds that a Court does not have jurisdiction
 2   over claims brought by out-of-state plaintiffs that bear no material connection to
 3   the forum state.9 The Court should not allow conflicted representatives to agree to
 4   an unfair and inadequate settlement that was molded in significant part by Co-Lead
 5   Counsel’s fear that the Ninth Circuit would extend Bristol-Meyers Squibb and rule
 6   that the Court lacked jurisdiction over the claims of out-of-state class members.
 7   I.     The Settlement Is Unfair and Inadequate Because It Does Not
            Provide a Reinstatement Option for Terminated Policyowners
 8
           Reinstatement provisions are common in class-wide settlements in this type
 9
     of litigation and provide a necessary component of relief for policyowners who
10
     could not afford to fund their policies due to impermissible cost increases such as
11
     the 168% MDR Increases TLIC imposed on Mr. Katz’s and Ms. Terry’s Polices.
12
     For example, in Yue v. Conseco Life Ins. Co., 2:11-cv-09056-DSF-SH (C.D. Cal.)
13
     (“Yue II”), Conseco provided lapsed and surrendered policyholders an opportunity
14
     to reinstate their policies without underwriting requirements so long as the lapsed
15
     policyholders paid reduced monthly deductions and surrendered policyholders
16
     repaid funds disbursed upon surrender. Yue II, Amended Stipulation of Settlement
17
     at 30-31 (Dkt. 168); In re Conseco Life Ins. Co. Cost of Ins. Litig., MDL No.
18
     10:1610-AHM (Mcx) (C.D. Cal.) (providing a reinstatement option without
19
     insurability requirements); Onderdonk, et al. v. Conseco Life Ins. Co., et al., No.
20
     2004-10-5073-E (Tex. Dist. Ct. Oct. 4, 2004) (same).10 Allowing Terminated
21
     policyowners to reinstate their policies places them in the position they would have
22
     been absent the unlawful increases and prevents insurers from benefitting from
23
24   9
      Wenokur v. AXA EquitableLife Ins., No. CV-17-00165-PHX-DLR, 2017 WL 4357916, at
25   *4 n.4 (D. Ariz. Oct. 2, 2017) (The court “lacks personal jurisdiction over the claims of
     putative class members with no connection to Arizona and therefore would not be able to
26   certify a nationwide class.”).
27
     10
       The Onderdonk settlement can be found at Fleenor v. CNO Fin. Group, Inc., No. 2:16-
28
     cv-00308-JRG-MCLC (Dkt. 29-1 at 22-84) (E.D. Tenn. Nov. 28, 2016)
                                             18
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 29 of 36 Page ID
                                      #:17141



 1   their unlawful conduct through shock lapses.
 2         Co-Lead Class Counsel fully understands how vital a reinstatement option is
 3   for Terminated Policyowners like Ms. Terry. In Feller, Co-Lead Counsel initially
 4   advocated for the option to reinstate terminated policies both in the pleadings and
 5   when moving for certification of terminated policyowners, arguing that terminated
 6   policyowners needed a reinstatement option to remedy TLIC’s unlawful conduct
 7   and restore the status quo ante. See Feller, Redacted Memorandum in Support of
 8   Class Certification of Terminated Policy Classes at 1-2 (Dkt. 388).
 9         Here, the lack of reinstatement option is another unfair aspect of the
10   Settlement demonstrating that the Class Representatives were hopelessly conflicted
11   and unconcerned with Terminated Policyowners’ interests. See Settlement
12   Agreement and Release ¶ 71(b). Co-Lead Counsel and the Class Representatives
13   (who predominantly own In-Force Policies) have negotiated a settlement that may
14   ultimately provide Terminated Policyowners with less than $2 million (not even
15   2% of the Settlement Relief), a pitiful recovery eclipsed by losses that could easily
16   exceed $1 billion for Terminated Policyowners. Terminated Policyowners—like
17   Ms. Terry—who paid hundreds of thousands of dollars in Premiums and were
18   forced to cancel Policies potentially worth millions of dollars will release their
19   claims and likely receive $200 in Settlement Relief. Meanwhile, Transamerica
20   unjustly retains hundreds of millions of dollars in premiums and likely wipes over
21   a billion dollars of insurance liability from its book.
22         The Court should reject the Settlement as disproportionate because it lacks a
23   reinstatement option and de minimis monetary relief is not a fair and adequate
24   remedy for Terminated Policyowners,
25   J.   The Settlement Is Unfair Because It Permanently Sanctions TLIC’s
          Improper and Illegal MDR Increases
26
            The Settlement Relief is unreasonable and inadequate because hundreds or
27
     perhaps thousands of In-Force Policyholders who are not benefitting from the No-
28
     Lapse Guarantee are going to succumb to compounding MDR Increases (as high as
                                                   19
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 30 of 36 Page ID
                                      #:17142



 1   168%) that will decimate Accumulation Values shortly after the ink dries on the
 2   Final Approval Order.
 3         In other cost of insurance class settlements, including ones negotiated by
 4   Co-Lead Class Counsel, the parties have ensured that the cost of insurance
 5   increases at issue would be greatly reduced going-forward. For example, in Yue II,
 6   although the challenged cost of insurance rate scale stayed in place, Conseco
 7   recalculated policy values to retroactively reduce the cost of insurance increase and
 8   agreed to implement a two-phase cost of insurance reduction of the new rate scale
 9   prospectively. See Yue II, Stipulation of Settlement (Dkt. 168 at No. 168 at 19-22);
10   see also In re Conseco Life Ins. Co. Cost of Ins. Litig., MDL No. 10:1610-AHM
11   (Mcx) (C.D. Cal.) (providing an in-force death benefit extension for in-force
12   policyholders affected by cost of insurance increases).11 COI class settlements that
13   establish prospective reduced cost of insurance increase the possibility that in-force
14   policyholders will be able to afford their policies in the future and that their
15   beneficiaries will receive the promised death benefits.
16         In this case, TLIC will continue to impose the devastating MDR increases on
17   In-Force Policyowners. Plaintiffs initially recognized TLIC’s “shock-lapse”
18   strategy, alleging that “massive MDR Increases will cause thousands of Class
19   Members to surrender their Policies and cause thousands of other Policies to lapse
20   as the increased Monthly Deduction charges exhaust the funds in the Policies’
21   accumulation accounts.” See First Amended Complaint ¶¶ 89-90. Now, in order to
22   facilitate an inadequate Settlement, the representatives have agreed to a Settlement
23   that permanently sanctions the MDR Increases, all but assuring that hundreds or
24   thousands of In-Force Policyholders will lapse or surrender their policies and lose
25
26   11
       Co-Lead Counsel previously distinguished its efforts in Yue by arguing that “the average
27   increase by Conseco was 167%[.]” Feller, Reply in Further Support of Final Appoval at 20
     (Dkt. 432). That argument holds much less weight in this case, where the MDR Increases
28
     imposed by TLIC will cumulatively total 168% on TransSurvivor 115 Policies.
                                                20
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 31 of 36 Page ID
                                      #:17143



 1   the death benefits they have fought so long to keep.
 2         Moreover, because the MDR Increases will almost certainly cause any In-
 3   Force Policyowners not benefitting from the No-Lapse Guarantee to forfeit their
 4   Policies, the MDR Increase Protection Benefit—which purports to prevent TLIC
 5   from imposing additional MDR Increases for seven years—is completely illusory.
 6   TLIC has already accomplished its shock-lapse goal by increasing MDRs by as
 7   much as 168% and fully understands that the costs of attempting to impose
 8   additional MDR Increases (including regulatory, consultant, and litigation fees and
 9   costs) would far outpace the benefits of causing further shock-lapses, particularly
10   because a large portion of the remaining Settlement Class is benefitting from the
11   No-Lapse Guarantee and their policies cannot be terminated.
12         The Court should deny final approval because the Settlement does not
13   provide meaningful injunctive relief and will cause In-Force Policyholders’
14   Monthly Deductions to sharply increase, causing further Policy terminations and
15   unjustly relieving TLIC of even more insurance liability.
16   K.    The Settlement’s Distribution Method Allows Transamerica to Avoid
           Actual Payment of Settlement Relief and to Recapture the Rest of the
17         Settlement Relief
18         The Settlement Agreement allows TLIC to distribute roughly 98% of the
19   Settlement Common Funds directly to the accumulation values of each In-Force
20   Policy, including for In-Force Policies benefitting from the No-Lapse Guarantee.
21   See Settlement Agreement and Release ¶ 72(a). The distribution method ensures
22   TLIC will not actually pay Settlement Relief to No-Lapse Guarantee In-Force
23   Policyowners and that TLIC will recapture the vast majority of the In-Force
24   Policies Settlement Common Fund from other In-Force Policyowners.
25         The Ninth Circuit and federal courts across the country have repeatedly
26   warned about the specter of collusion where class-wide settlements include
27   reverter provisions—i.e., provisions requiring that undistributed settlement funds
28   be returned to defendants. See Roes, 1-2, 944 F.3d 1035, 1043 (9th Cir. 2019)
                                                   21
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 32 of 36 Page ID
                                      #:17144



 1   (“[S]ubtle signs of collusion . . . include . . . when the parties create a reverter[.]”);
 2   Eubank v. Pella Corp, 753 F.3d 718, 723 (7th Cir 2014) ( “Still another
 3   questionable provision of the settlement . . . made any reduction in the $11 million
 4   attorneys’ fee award revert to Pella.”).
 5          In this case, the Parties’ chosen distribution method for No-Lapse Guarantee
 6   Policies is far more objectionable than often criticized reverter provisions. Policies
 7   benefitting from the No-Lapse Guarantee already have insufficient accumulation
 8   values, and In-Force Policyowners must pay Select Monthly Premiums out-of-
 9   pocket with cash to keep the No-Lapse Guarantee in force. See Ms. Thompson’s
10   No-Lapse Guarantee at 1 (Dkt. 1-1 at 38 of 43) (“Hot It Works”); Class Notice at
11   9-10 (Dkt. 143) (“[Y]ou must pay or continue to pay the Select Premium or Select
12   Monthly Premium required by the policy in order to receive the benefits.”);
13   Settlement Agreement and Release ¶ 71(a)(i) (“[D]istributions will be made . . .
14   regardless of whether the Policy’s accumulation value is negative[.]”).12
15          Distributing Settlement Relief directly into the Accumulation Values of No-
16   Lapse Guarantee In-Force Policies—where it cannot be used to pay Select Monthly
17   Premiums and will quickly be withdrawn by TLIC through future Monthly
18   Deductions—is the equivalent of TLIC taking money out of one pocket and
19   placing it in the other pocket—it is no distribution at all and does not provide
20   actual relief to Settlement Class Members.
21          The distribution method for the remaining In-Force Policies (those not
22   benefitting from the No-Lapse Guarantee) also stands out amongst recent cost of
23
     12
24      The Select Monthly Premiums needed to sustain the No-Lapse Guarantee are separate
     from the adjustable premiums needed to keep a Policy out of the Grace Period. For
25
     instance, TLIC, in its grace period notice to Mr. Katz, informed him that he had two
26   options: (1) pay $990,325 plus $82,286 dollar per year going forward during the “Select
27   Period” or (2) pay $39,531.00 to restore the Policy’s accumulation value and get out of the
     Grace Period. Obviously, Mr. Katz could not afford the former option and opted to
28
     continue paying adjustable premiums.
                                                  22
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 33 of 36 Page ID
                                      #:17145



 1   insurance litigation settlements involving cash payouts to In-Force Policyholders,
 2   which have generally required a direct payment to the class member. For example,
 3   the class-wide settlement in Fleischer, et al. v. Phoenix Life Ins. Co., et al., No.
 4   1:11-cv-08405-CM-JCF, Doc. No. 299-2 at 13-14 (S.D.N.Y. May 29, 2015)
 5   required the $42.5 settlement to be deposited in an escrow account and distributed
 6   by the plaintiffs’ counsel to class members. Likewise, in 37 Besen Parkway, LLC
 7   v. John Hancock Life Ins. Co (U.S.A.), No. 1:15-cv-09924-PGG-HPB, Doc. No.
 8   133-2 at 43 (S.D. July 20, 2018), the settlement agreement required each
 9   settlement class member to receive a check directly.
10         Here, TLIC eventually will recoup almost all of the money that it pays out to
11   In-Force Policyowners. That money will be distributed into the In-Force
12   Policyholder’s accumulation value and then used to pay TLIC for the higher (and
13   improper) Monthly Deduction charges. By distributing the In-Force Policies
14   Settlement Common Fund directly to In-Force Policyowners’ accumulation
15   accounts, TLIC anticipates that it will suffer little out-of-pocket cost from the
16   inadequate and unreasonable Settlement and instead will recoup most of the money
17   that it is supposed to pay.
18         The Settlement Agreement’s distribution method for In-Force Policies
19   makes the Settlement akin to a coupon settlement, which courts generally view as a
20   settlement where the consideration provided constitutes a discount on a product or
21   service offered by the defendant in the lawsuit. See True v. Am. Honda Motor Co.,
22   749 F. Supp. 2d 1052, 1069–70 (C.D. Cal. 2010). Coupon settlements are generally
23   disfavored, and courts regularly subject coupon settlements to heightened scrutiny
24   because they “do not provide meaningful compensation to class members; they
25   often fail to disgorge ill-gotten gains from the defendant; and they often require
26   class members to do future business with the defendant in order to receive
27   compensation.” Id.
28         Here, although the Parties treat the increase of In-Force Policyowners’
                                                   23
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 34 of 36 Page ID
                                      #:17146



 1   accumulation values as a cash payout, in reality, the adjustment of accumulation
 2   values amounts to a brief and meager reduction of the MDRs charged by TLIC for
 3   universal life insurance, i.e. a coupon settlement. The Settlement Agreement fails
 4   to provide meaningful, liquid compensation to Settlement Class Members; allows
 5   TLIC to retain its ill-gotten gains; and essentially allows TLIC to recoup the
 6   settlement proceeds as class members continue doing business with TLIC despite
 7   its protracted course of misconduct. As such, the Settlement bears the hallmarks of
 8   a coupon settlement that the Court should reject.
 9   L.    The Court Should Reduce the Disproportionate Class Fee Award,
           Including to Account for Opt-Outs and the Illusory Distribution of
10         Settlement Relief to No-Lapse Guarantee Policies
11         “While attorneys’ fees and costs may be awarded in a certified class action
12   where so authorized by law or the parties’ agreement, Fed. R. Civ. P. 23(h), courts
13   have an independent obligation to ensure that the award, like the settlement itself,
14   is reasonable, even if the parties have already agreed to an amount.” In re
15   Bluetooth Headset Prod. Liability Litig., 654 F.3d 935, 941 (9th Cir. 2011)
16   (vacating and remanding fee award for further review)
17         Courts have long recognized that one inherent risk with class-wide
18   settlement agreements, particularly precertification class-wide settlements, “is that
19   class counsel may collude with defendants, ‘tacitly reducing the overall settlement
20   in return for a higher attorney’s fee.” See Id. at 946 (citing Knisley v. Network
21   Assoc., 312 F.3d 1123, 1125 (9th Cir. 2002); Evans v. Jeff D., 475 U.S. 717, 733
22   (1986) (recognizing that “the possibility of a tradeoff between merits relief and
23   attorneys’ fees” is often implicit in class action negotiations”).
24         Because collusion may not be overtly evident, the Court “must be
25   particularly vigilant . . . for more subtle signs that class counsel have allowed their
26   own self-interests and that of certain class members to infect the negotiations.” In
27   re Bluetooth, 654 F.3d at 947. Those “subtle signs” include “when class counsel
28   received a disproportionate distribution of the settlement, or when the class
                                                   24
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 35 of 36 Page ID
                                      #:17147



 1   receives no monetary distribution but class counsel are amply awarded[,]” “‘clear
 2   sailing’ arrangements providing for the payment of attorneys’ fees separate and
 3   apart from class funds[,]” and when the parties agree that unawarded fees revert
 4   back to the defendant. Id.
 5         Here, the Parties—who previously negotiated a $28 million fee award in
 6   Feller (Feller, Dkt. 444)—have agreed to fee structure that bears the traditional
 7   indicia of collusion, albeit in slightly repackaged formats. Class counsel is seeking
 8   a grossly disproportionate fee award when compared with Terminated
 9   Policyowners’ recovery ($19 million in attorneys’ fees compared to less than $2
10   million to Terminated Policyowners); an improper fee award on an undisclosed
11   amount of Settlement Relief being distributed to No-Lapse Guarantee Policies;
12   TLIC has agreed to pay $8 million in fees to Co-Lead Class Counsel in addition to
13   and separate the settlement common funds; and the Settlement is designed to revert
14   and be recaptured by TLIC through future Monthly Deductions.
15         If the Settlement is approved, the Court should reduce the requested fees to
16   an amount commensurate with the results actually obtained for the Settlement
17   Class, including determining and accounting for the amount of Settlement Relief
18   being disingenuously distributed to No-Lapse Guarantee Policyowners and likely
19   exclusion requests by institutional investors. See Co-Lead Counsel’s Declaration in
20   Support of Final Approval at ¶ 74.
21                                        CONCLUSION
22         For the foregoing reasons, Court should deny the Motion for Final Approval
23   and the Class Fee and Expense Application.
24   Dated: August 3, 2020                       Respectfully submitted,
25                                               By: /s/ Stephen J. Fearon, Jr.
                                                        Stephen J. Fearon, Jr.
26                                               Paul V. Sweeny
27                                               SQUITIERI & FEARON, LLP
                                                 32 East 57th St., 12th Floor
28                                               New York, New NY 10022
                                                   25
                 OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
                MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
     Case 2:18-cv-05422-CAS-GJS Document 164 Filed 08/03/20 Page 36 of 36 Page ID
                                      #:17148



 1                                              Telephone: (212) 421-6492
                                                Facsimile: (212) 421-6553
 2                                              Email: stephen@sfclasslaw.com
 3                                              Email: paul@sfclasslaw.com
                                                ATTORNEYS FOR OBJECTORS
 4
                                                LEVI KATZ AND ANGELA TERRY
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  26
                OBJECTIONS TO THE PROPOSED SETTLEMENT AND CLASS FEE AND EXPENSE APPLICATION,
               MEMORANDUM OF LAW IN SUPPORT OF OBJECTIONS, AND NOTICE OF INTENTION TO APPEAR
